Mrs. DeLauder, one of the appellants in this case, is the owner of a farm situated partly in Baltimore County and partly in Harford County, the two portions being separated by a stream called the Little Gunpowder Falls, and by a public road running through the Baltimore County part of the farm and parallel with the stream. Between this public road and the stream there is a narrow strip of land belonging to the *Page 5 
Cotton Duck Company, over which Mrs. DeLauder has a private right of way twenty or twenty-five feet in width, used by her for communication between the Baltimore County part and the Harford County part of said farm, and being the only means of communication possessed by her, and this action is brought to recover damages claimed for the alleged obstruction, or destruction, of this right of way.
It appears from the evidence that this right of way had been used by the owners of the plaintiffs' farm for more than fifty years; that at or about the point where it left the public road there was a drain crossing the road, covered with stone slabs, which carried off the water from a spring on the west side of the road to the east side, and thence to the falls, and which also carried off some of the surface water, but was not sufficient at all times to carry off all the surface water which came to the drain. In 1899, the County Commissioners of Baltimore County removed this drain, and in its place constructed a wooden culvert five feet wide and about two and a half feet high, and about three and a half feet above the top of the old drain. This culvert was located just about where the old drain had been, and the bed of the road was filled in for some distance on both sides of the culvert to make the grade of the approaches thereto easy, and the embankment thus raised was from three to four feet above the adjoining ground on the east side of the road, and extended across the plaintiffs' right of way. Along the sides of this embankment, and wholly, but just within the limits of the public road guard-rails were placed for the protection of the public, and the evidence was that the guard-rail on the east side of the road covers the entire entrance to the right of way, which could not be used, even if graded up to the level of the culvert, without removing the guard-rail, and that it is now impossible to get in or out of the right of way with a team. The testimony showed that the culvert improves the road and is beneficial to the public.
The declaration sets out the plaintiffs' right of way, the construction of the culvert by the defendants, and the consequent *Page 6 
destruction of the user of the right of way. The defendant pleaded that it was a municipal corporation, charged with the duty of keeping the public roads of the county in safe and good condition for travel, aud that it constructed the culvert in question upon one of these public roads; that it was a useful and necessary improvement thereto, and was constructed with due care and skill and was maintained with like due care and skill, and that the culvert and its approaches are the obstructions to plaintiffs' right of way complained of. To this plea the plaintiffs demurred, and the demurrer being overruled, the plea was traversed, and the case went to trial, resulting in a verdict and judgment for defendants.
The plaintiffs offered five prayers, of which the first (which merely asserted that the plaintiffs upon the facts stated therein were entitled to the free use of the right of way) was granted, and all the others were rejected. The defendant offered three prayers, of which the first and second were granted, and the third was rejected.
The demurrer to defendants' plea raises the question whether the defendant, in the discharge of its duty to the public, can "render impossible and wholly destroy the plaintiffs' user of the right of way," or, to state the proposition more generally, but not with less legal accuracy, whether it can take theplaintiffs' property without making compensation therefor. The same question substantially is also raised by plaintiffs' second and third prayers, as well as the further question whether the defendants had the right so to locate said culvert and guard-rails as inevitably to cause injury to the plaintiffs, although otherwise the work may have been done with due care and skill.
Property has been defined as "the dominion, or indefinite right of user and disposition which one may lawfully exercise over particular things or subjects." 19 Amer.  Eng. Ency. of Law,
284. It extends to easements and other incorporeal hereditaments, which, though without tangible or physical existence, may become the subject of private ownership. Tripp v. Overocker,7 Colo. 74. Here the land over which the right of way was enjoyed was not the property of Mrs. DeLauder. *Page 7 
The right to use this land, within certain prescribed limits, was the only property right she had in the land, and it is this right of user which is alleged to have been taken by the defendants. The plea does not deny the averments of the declaration, but is admittedly a plea in confession and avoidance. It is well settled in this State that as against a municipal corporation in the careful exercise of its right and power to grade and improve public streets or roads, and where there is no taking or actual physical invasion of property, there can be no cause of action for an unavoidable injury done. It was so decided in Balt. Pot. R.R. v. Reaney, 42 Md. 132, and in Green v. City andSuburban R.W., 78 Md. 304. The latter case was one of much hardship, but of clear law, for whilst by reason of the raising of the grade of the turnpike, Green was put to serious inconvenience and expense in changing the mode of ingress and egress to and from his premises, the means of ingress and egress was not destroyed. There was, therefore, no taking of any property right, and the damages suffered were consequential, anddamnum absque injuria. So in O'Brien v. Balt. Belt R.R.Co., 74 Md. 375, where a cut was made in the bed of the street in front of the plaintiff's property, but the street, after the cut was made, remained forty-one feet wide. The most that O'Brien claimed was that he was deprived of the use of the street, as ithad before existed, and that his property was thereby depreciated in value. The injury, therefore, whatever its extent, was held to be "of an incidental or consequential nature," not entitling him to recover damages. In that case, JUDGE ALVEY, referring to the constitutional provision forbidding the enactment of any law authorizing private property to be taken for public use, without just compensation, observes that "this provision does not profess to declare what rights shall be regarded as property, but the thing of which the party is deprived, must be private property, and it must be taken for a public use. Nor does the Constitution declare what shall constitute a taking within the meaning of the inhibition. These are questions of definition left to be fixed by a just construction of the terms *Page 8 
employed." The injury inflicted upon Mrs. DeLauder is not the rendering the use of her right of way inconvenient or expensive, but it is the destruction of its use, and its destruction is ataking in as just a sense as the appropriation of a gravel bank for the repair of a public road would be a taking.
In Pumpelly v. Green Bay Co., 13 Wallace 166, where water was backed upon the plaintiffs land, it was held that it was not necessary that property should be absolutely taken in the narrowest sense of that word, to bring the case within the protection of this constitutional provision, and that there may be such serious interruption to the common and necessary use of property as will be equivalent to a taking within the meaning of the Constitution, and that case has been cited and relied on inWillison's case, 50 Md. 147, and in Guest's case, 90 Md. 693. In the light of these principles and authorities the demurrer to the defendants' plea was erroneously overruled, and the plaintiffs' second and third prayers were improperly rejected. But these prayers should have been granted for another reason, even if no question of taking were involved. The second asserts that the plaintiffs are entitled to recover if defendants so located and constructed the culvert, its approaches, and the guard-rails, as to inevitably close up the private roadway although the culvert was properly located, and constructed with ordinary skill and judgment. The third asserts substantially the same proposition, except that it omits any averment of inevitable injury, alleging only that the actual result of the act done was to cut off the ingress and egress to and from said private road, and thereby to destroy its usefulness. In Balt.  Pot. R.R. v.Reaney, supra, it was said, "if due care be exercised, and the injury is the natural or inevitable result or consequence of doing the act authorized to be done, then, the party doing the act and producing the injury must indemnify the sufferer. That there was no negligence or want of care in doing the work is no answer in a case like that."
In County Commissioners v. Wise, 71 Md. 52, the Court said: "Whilst it is important that the necessary powers of a *Page 9 
municipality, conferred upon it for the public welfare, should not be so construed as to subject the body corporate to liability in a civil action for an honest mistake of judgment made when acting in a quasi judicial character, it is no less incumbent on the Courts to lay down no rule which shall, when applied in practice, deprive the individuals of redress where his property has been damaged or invaded, or his person has been injured by the improper and negligent execution of these same discretionary powers. * * * A bridge, like a sewer, may be so located as inevitably to cause injury to another, no matter how skillfully put together. * * * The construction of a bridge at a place totally unsuited for it, because calculated to occasion an injury like that complained of, cannot be skillful in any sense of the term, and a municipal corporation has consequently no right to build its works in such a manner and at such a place as will inevitable cause injury to another. If it be the result of the bridge or sewer being placed at such a locality as to produce the damage actually inflicted, it cannot be said that the construction was other than negligent and unskillful. * * * There can be no skillful construction upon an improper location, and if an injury be produced by a negligent location of a bridge, the person aggrieved, is not, and ought not to be, without remedy." We have reproduced these passages from the opinion in the Wisecase because of the close analogy between it and this case, and because of the emphatic announcement of the legal principles involved, from the application of which we cannot hesitate to say that the plaintiffs' second and third prayers were improperly rejected.
Inasmuch as the defendants' first and second prayers were framed upon the same theory as their plea which was demurred to, and ignored both the inevitable injury resulting from the acts done, and the necessity for the exercise of care and skill in locating as well as in constructing the culvert and guard-rails, they were improperly granted.
The plaintiffs' fourth prayer, we think, was properly rejected, because, as we understand it, it only alleges consequential *Page 10 
damage, without asserting it to be either the inevitable result of the act done, or of any want of care and skill.
The plaintiffs' fifth prayer, we think, states the proper measure of damages, and is in other respects free from objection. If the guard-rail had been omitted from the east side of the road, or if it had been so placed as to still permit ingress or egress to and from the private road, the expense incurred in grading the private road up to the increased height of the public road, would have been consequential damage. Or if the guard-rail had been placed upon the right of way, the plaintiffs might lawfully have removed it, but they were certainly not bound to incur risk of litigation by removing any structure within the limits of the public road, or by appropriating a private way over the lands of the Cotton Duck Company, outside of the limits to which they are entitled. This prayer should have been granted therefore, as regulating the damages, the recovery of which would have been permitted, under the plaintiffs' second and third prayers.
Judgment reversed with costs to appellant above and below, andnew trial awarded.
(Decided November 21st, 1901.)